Citation Nr: 1516647	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-09 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a benefits payment rate higher than 60 percent level for educational assistance under Chapter 33, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty service from October 2001 to September 2011 with six years, one month, and 24 days of prior active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Houston, Texas.


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to a benefits payment rate higher than 60 percent level for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a benefits payment rate higher than 60 percent level for educational assistance under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issue of entitlement to a benefits payment rate higher than 60 percent level for educational assistance under the Post-9/11 GI Bill in April 2013.  In a November 2013 statement, the Veteran acknowledged that she was withdrawing the aforementioned appeal.  The Board thus finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a benefits payment rate higher than 60 percent level for educational assistance under the Post-9/11 GI Bill is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


